—Order, Family Court, Bronx County (Philip C. Segal, J.), entered July 5, 1991, which awarded sole custody of the child Delilah to petitioner, and restricted respondent’s visitation to one and one-half hours per week, with said visitations to be supervised by the Child Welfare Administration at its Bronx Field Office, unanimously affirmed, without costs.
The restructuring of visitation to supervised status was supported by the record which allowed a finding that respondent had pulled a gun in the child’s presence on two occasions. Moreover, we note that the court extended leave to respondent to move to modify the order in six months, thereby providing a vehicle to liberalize visitation if subsequent cir*411cumstances warranted such a change. Concur—Ellerin, J. P., Ross, Asch, Kassal and Rubin, JJ.